              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00095-MR


BETTY JO DUNN,                  )
                                )
                    Plaintiff,  )
                                )
           vs.                  )               MEMORANDUM OF
                                )               DECISION AND ORDER
ANDREW SAUL, Commissioner       )
of Social Security,             )
                                )
                    Defendant.  )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment Pursuant to Rule 56 of the Federal Rules of Civil

Procedure [Doc. 13] and the Defendant’s Motion for Summary Judgment

[Doc. 15].

I.    BACKGROUND

      On November 12, 2015, the Plaintiff, Betty Jo Dunn (“Plaintiff”), filed

an application for disability insurance benefits under Title II of the Social

Security Act (the “Act”), alleging an onset date of June 22, 2015. [Transcript

(“T.”) at 343].   On the same date, the Plaintiff filed an application for

supplemental security income under Title XVI of the Act, again alleging an

onset date of June 22, 2015. [T. at 350]. The Plaintiff’s claim was initially



       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 1 of 15
denied on March 22, 2016 and upon reconsideration on July 27, 2016. [T.

at 271, 281]. Upon the Plaintiff’s request, a hearing was held on January 25,

2018 before an Administrative Law Judge (“ALJ”). [T. at 142]. On August 7,

2018, the ALJ issued a written decision denying the Plaintiff benefits, finding

that the Plaintiff was not disabled within the meaning of the Act since the

alleged onset date of June 22, 2015. [T. at 18-30]. The Appeals Council

denied the Plaintiff’s request for review, thereby making the ALJ’s decision

the final decision of the Commissioner.       [T. at 1-4].   The Plaintiff has

exhausted all available administrative remedies, and this case is now ripe for

review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such


                                      2

       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 2 of 15
relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted).           “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional


                                       3

       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 3 of 15
investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017

WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to


                                       4

        Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 4 of 15
step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling 96-8p; 20

C.F.R. §§ 404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At


                                       5

       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 5 of 15
step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering his burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff had not engaged in

substantial gainful activity since her alleged onset date, June 22, 2015. [T.

at 21]. At step two, the ALJ found that the Plaintiff has severe impairments

including: “chronic obstructive pulmonary disease; cervical and lumbar

degenerative disc disease, with radiculopathy and neuralgia; bilateral

trochanteric bursitis; status post lumbar discectomy; obesity; sleep apnea;

obesity [sic]; migraines; major depressive disorder; [and] generalized anxiety

disorder.” [Id.]. At step three, the ALJ determined that the Plaintiff does not

have an impairment or combination of impairments that meets or medically


                                      6

        Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 6 of 15
equals the Listings. [Id.].   The ALJ then determined that the Plaintiff,

notwithstanding her impairments, has the RFC:

             [T]o perform light work as defined in 20 CFR
             404.1567(b) and 416.967(b) except she can sit for up
             to six hours in an eight-hour workday, with normal
             breaks. She can stand and/or walk for up to six hours
             in an eight-hour workday, with normal breaks. She
             can occasionally climb stairs and ramps. She can
             never climb ladders, ropes, or scaffolds. She can
             occasionally balance, stoop, kneel, crouch, and
             crawl. She should have no more than occasional
             exposure to wetness, humidity, fumes, odors, or
             pulmonary irritants. She should avoid working in
             poorly ventilated spaces. She should avoid exposure
             to unprotected heights and workplace hazards. She
             should not operate a motor vehicle commercially.
             She would be best suited for an occupation
             performing simple routine, repetitive tasks, without
             high production quotas, and not in a fast-paced work
             environment. She can be around people, but have no
             more than occasional and superficial contact with the
             public, supervisors, and coworkers.

[Id. at 24-25].

      At step four, the ALJ found that the Plaintiff did not have any past

relevant work. [Id. at 28]. At step five, based upon the testimony of the VE,

the ALJ concluded that, considering the Plaintiff’s age, education, work

experience, and RFC, the Plaintiff is capable of performing jobs that exist in

significant numbers in the national economy, including marker, room cleaner,

and kitchen worker. [Id. at 29]. The ALJ therefore concluded that the Plaintiff

was not “disabled” as defined by the Social Security Act from June 22, 2015,
                                      7

        Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 7 of 15
the alleged onset date, through August 7, 2018, the date of the decision. [Id.

at 29-30].

V.       DISCUSSION1

         As her sole assignment of error, the Plaintiff asserts that the ALJ erred

by failing “to conduct a proper function-by-function analysis of [the Plaintiff’s]

impairments” and, consequently, failed “to provide a logical bridge” between

the evidence of record and the Plaintiff’s RFC. [Doc. 14 at 6]. According to

the Plaintiff, the ALJ’s failure to perform a function-by-function analysis of her

impairments constituted error because the objective evidence in her case file

supports an RFC restricted to sedentary work activity or no work activity. [Id.

at 9].

         Social Security Ruling 96-8p explains how adjudicators should assess

a claimant’s RFC, instructing that the “assessment must first identify the

individual’s functional limitations or restrictions and assess his or her work-

related abilities on a function-by-function basis, including the functions” listed

in the regulations.2 SSR 96-8p; see also Mascio, 780 F.3d at 636 (finding


1 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.

2 The functions listed in the regulations include the claimant’s (1) physical abilities, “such
as sitting, standing, walking, lifting, carrying, pushing, pulling, or other physical functions
(including manipulative or postural functions, such as reaching, handling, stooping or
crouching);” (2) mental abilities, “such as limitations in understanding, remembering, and
carrying out instructions, and in responding appropriately to supervision, coworkers, and
                                              8

          Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 8 of 15
that remand may be appropriate where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the

record, or where other inadequacies in the ALJ’s analysis frustrate

meaningful review) (citation omitted).

      The RFC assessment is formulated in light of a claimant’s physical and

mental impairments. Rule 96-8p provides:

            The RFC assessment must include a narrative
            discussion describing how the evidence supports
            each conclusion, citing specific medical facts (e.g.,
            laboratory findings) and nonmedical evidence (e.g.,
            daily activities, observations). In assessing RFC, the
            adjudicator must discuss the individual’s ability to
            perform sustained work activities in an ordinary work
            setting on a regular and continuing basis (i.e., 8
            hours a day, for 5 days a week, or an equivalent work
            schedule), and describe the maximum amount of
            each work-related activity the individual can perform
            based on the evidence available in the case record.

Id. “Only after that may RFC be expressed in terms of the exertional levels

of work, sedentary, light, medium, heavy, and very heavy.” Id.

      Here, in formulating the RFC, the ALJ recites, without any analysis, the

evidence of record that appears to be supportive of the Plaintiff’s

impairments and the Plaintiff’s testimony, before concluding:




work pressures in a work setting;” and (3) other work-related abilities affected by
“impairment(s) of vision, hearing or other senses, and impairment(s) which impose
environmental restrictions.” 20 C.F.R. § 416.945.
                                         9

        Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 9 of 15
            After careful consideration of the evidence, the
            undersigned finds that the [Plaintiff’s] medically
            determinable impairments could reasonably be
            expected to cause the alleged symptoms; however,
            the [Plaintiff’s] statements concerning the intensity,
            persistence and limiting effects of these symptoms
            are not entirely consistent with the medical evidence
            and other evidence in the record for the reasons
            explained in this decision.

            As for the claimant's statements about the intensity,
            persistence, and limiting effects of his or [sic] her
            symptoms, they are inconsistent because there is no
            objective evidence showing her to be as limited with
            respect to walking, standing, sitting, and lifting as she
            purports. There is no objective evidence that shows
            her to have daily migraine headaches.

[T. at 27 (emphasis added)]. The ALJ, however, does not provide any

discussion or analysis concerning what evidence is inconsistent with the

Plaintiff’s allegations. Further, while the ALJ states that there is no objective

evidence supporting Plaintiff’s testimony regarding her limitations with

respect to her ability to walk, stand, sit, and lift, the ALJ does not provide any

discussion or analysis of the evidence of record that supports her conclusion

that the Plaintiff can perform light work and walk for up to six hours in an

eight-hour workday, with normal breaks. Instead, the ALJ proceeds to weigh

the medical opinion evidence as follows:

            As for the opinion evidence, the state agency medical
            consultant at the initial level, Dr. L. Horne, MD,
            opined that the claimant was capable of performing
            medium exertional work, with some postural and
                                       10

       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 10 of 15
            manipulative limitations. Dr. Horne found the
            claimant's alleged fibromyalgia, herein was found to
            be a non-medically determinable impairment, to be
            severe, but did not review evidence of the claimant's
            degenerative disc disease. Due to these issues, the
            undersigned gives little weight to the opinion of Dr.
            Horne.

            At reconsideration, Dr. M. Clayton, MD, opined that
            the claimant was capable of performing light
            exertional work, with some postural and manipulative
            limitations. Dr. Clayton supported this assessment by
            citing the claimant's chronic obstructive pulmonary
            disease and her pulmonary function testing, as well
            as her other impairments, but not her degenerative
            disc disease. Exs. 1A; 6A. This assessment is given
            significant weight, as it is well supported by the
            evidence cited, however the undersigned has
            identified somewhat different limitations, with more
            significant postural limitations, due to the claimant's
            lumbar degenerative disc disease and her testimony.

[T. at 27 (emphasis added)]. Again, the ALJ does not proceed to explain how

the limitations identified account for the Plaintiff’s lumbar degenerative disc

disease or how the RFC accounts for any of the Plaintiff’s other physical

health impairments. Instead, the ALJ summarily concludes that the RFC

accounts for the Plaintiff’s physical health impairments as follows:

            In sum, the above residual functional capacity
            assessment is supported by the [Plaintiff]'s cervical
            and lumbar degenerative disc disease with
            radiculopathy and neuralgia; her positive straight leg
            raise tests; her chronic obstructive pulmonary
            disease; her hip bursitis; her obesity; and her
            testimony regarding her pain. These considerations


                                      11

       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 11 of 15
              support the exertional, postural, and environmental
              limitations identified above.

[T. at 28].

      The ALJ’s explanation is lacking in the analysis needed for meaningful

review. The ALJ generally describes some of the record evidence, but it is

unclear how that evidence supports her conclusions. Further, despite

Plaintiff’s RFC reflecting multiple limitations that appear related to her

symptoms associated with severe impairments, including pain, the ALJ fails

to provide any discussion of these limitations. Moreover, the ALJ never

explains how she concluded — based on the evidence of record — that the

Plaintiff could actually perform the tasks required of light work. See Woods

v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (“The ALJ concluded that

[Plaintiff] could perform “medium work” and summarized evidence that she

found credible, useful, and consistent. But the ALJ never explained how she

concluded — based on this evidence — that [Plaintiff] could actually perform

the tasks required by “medium work,” such as lifting up to 50 pounds at a

time, frequently lifting or carrying up to 25 pounds, or standing or walking for

six hours.”). That is particularly vexing here, where the ALJ mentions that the

Plaintiff’s application for a disability parking placard, signed by the Plaintiff’s

physician, indicates that the Plaintiff can only walk 200 feet without stopping

to rest. [T. at 28]. However, the ALJ then states that “there is no supporting
                                        12

       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 12 of 15
objective medical evidence showing the [Plaintiff] to be unable to walk more

than 200 feet without needing to rest.” [Id.]. Again, while the ALJ’s statement

provides a basis for determining that the Plaintiff is not restricted to walking

only 200 feet before needing rest, this determination alone does not provide

an adequate basis of support for the ALJ’s conclusion that the Plaintiff could

actually perform the tasks required of light work, including walking for up to

six hours in an eight-hour workday, with normal breaks.

      A reviewing court cannot be “left to guess about how the ALJ arrived

at her conclusions on [a plaintiff’s] ability to perform relevant functions and

indeed, remain uncertain as to what the ALJ intended.” Mascio, 780 F.3d at

637. It is the duty of the ALJ to “build an accurate and logical bridge from

the evidence to his conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016) (citation omitted). “Without this explanation, the reviewing court

cannot properly evaluate whether the ALJ applied the correct legal standard

or whether substantial evidence supports [her] decisions, and the only

recourse is to remand the matter for additional investigation and

explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017 WL 957542, at *4

(W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citation omitted).

      Here, the ALJ failed to “include a narrative discussion describing how

the evidence supports each conclusion, citing specific medical facts (e.g.,


                                      13

       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 13 of 15
laboratory findings) and nonmedical evidence (e.g., daily activities,

observations).” SSR 96-8p. Therefore, the ALJ failed to build an “accurate

and logical bridge” from the evidence of record to the RFC conclusions. See

Monroe, 826 F.3d at 189 (citation omitted).

VI.   CONCLUSION

      Because this Courts lacks an adequate record of the basis for the ALJ's

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. On remand, the ALJ should conduct a proper function-by-

function analysis of the Plaintiff's exertional and non-exertional limitations,

narratively discussing all of the relevant evidence, and specifically explaining

how she reconciled that evidence to her conclusions.



                                   ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 13] is GRANTED and the Defendant’s Motion for

Judgment for Summary Judgment [Doc. 15] is DENIED. Pursuant to the

power of this Court to enter judgment affirming, modifying or reversing the

decision of the Commissioner under Sentence Four of 42 U.S.C. § 405(g),

the decision of the Commissioner is REVERSED and the case is hereby




                                      14

       Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 14 of 15
REMANDED for further administrative proceedings consistent with this

opinion. A judgment shall be entered simultaneously herewith.

     IT IS SO ORDERED.

                                Signed: April 20, 2020




                                    15

      Case 5:19-cv-00095-MR Document 17 Filed 04/20/20 Page 15 of 15
